Citation Nr: 0520479	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  00-09 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1976 to January 1980, with subsequent service in the 
National Guard and Reserves.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
1998 rating decision of the Portland, Oregon Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In August 
2003, the Board remanded this claim to the RO to attempt to 
verify relevant periods of active duty for training (ACDUTRA) 
and inactive duty for training (INACDUTRA).      


FINDING OF FACT

1.  The relevant evidence of record is at least in equipoise 
and therefore supports a finding that the veteran sustained a 
right knee injury during INACDUTRA.

2.  The competent evidence is also at least evenly divided on 
the question of whether a current right knee disability is 
linked to the right knee injury during INACDUTRA.  


CONCLUSION OF LAW

Service connection for residuals of a right knee injury is 
warranted.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Contentions

The veteran contends, in essence, that his right knee 
disability is due to an injury that occurred during a period 
of active duty for training in August 1988.  He further 
asserts that the knee disability has increased in severity 
since that time, eventually necessitating a total right knee 
arthroplasty in November 2001.  

Law and Regulations

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that it was 
seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
2002).  An injury or disease incurred during active military, 
naval, or air service will be deemed to have been incurred in 
the line of duty unless such injury or disease was a result 
of the person's own willful misconduct.  38 U.S.C.A. § 105; 
(West 2002); 38 C.F.R. § 3.301(a) (2004).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The United States Court of 
Appeals for the Federal Circuit has held that "when the 
positive and negative evidence relating to a veteran's claim 
are in 'approximate balance,' thereby creating a 'reasonable 
doubt' as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).

Analysis

In order to prevail on the issue of service connection there 
must be medical evidence of current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Records submitted from a treating physician, Dr. W, clearly 
establish that the veteran has a current right knee 
disability.  Progress notes show that a total right knee 
arthroplasty was performed in November 2001.  An October 2002 
letter from Dr. W indicated that the arthroplasty left the 
veteran only able to do sedentary work.  The clinician 
estimated the veteran had a 25 percent disability of function 
secondary to the need for the arthroplasty and the subsequent 
procedure.  

The service medical records show no right knee disability or 
injury.  However, a status report from Dr. S., dated August 
8, 1988, includes the notation that the veteran could run and 
perform all duties in a flex-support brace.  This competent 
evidence supports the veteran's allegation that he had a 
right knee disability diagnosed within weeks of the alleged 
injury.  

As to the question of whether an injury occurred during a 
period of ACDUTRA or INACDUTRA, while the veteran submitted 
documentation of a three year enlistment in the Reserves 
ending in discharge in January 1991, and the National 
Personnel Records Center (NPRC) had a record of the veteran 
joining the Army Reserves in January 1988, the NPRC did not 
have a record of any ACDUTRA or INACDUTRA during the time-
frame in which the veteran alleges he injured his knee.  
However, the veteran submitted affirmative evidence of an 
injury during participation in training activity during this 
time-frame in the form of statements from military superiors, 
a report from a private physician and military pay stubs.  
The lay statements-a November 1998 letter from the veteran's 
Senior Instructor at Drill Sergeant School and an October 
2004 letter from the Drill Sergeant from his Army Reserve 
Unit-are consistent with the veteran's statements indicating 
that the veteran injured his knee during the active duty 
phase of the drill sergeant program, was immediately seen by 
Army medical staff and was instructed to see a civilian 
physician.  The private physician's (Dr. S) July 28, 1988 
report indicated that the veteran (per his self-report) had 
felt a pop occur within the medial aspect of his right knee 
approximately three weeks prior during calisthenics and an 
endurance run for the Army reserves that resulted in 
immediate pain.  Dr. S. found that the veteran appeared to 
have an exacerbation of an underlying chondromalacia of the 
patella and that there was also a suggestion of a tear of the 
medial meniscus.  The pay stubs appear to show that the 
veteran participated in "unit training" on July 16th and 
17th, 1988 and in a "training period" from August 13, 1988 
to August 27, 1988.   

The report from Dr. S establishes that the veteran did 
sustain a knee injury in July 1988, but there is clearly 
conflicting evidence concerning whether the veteran actually 
injured his knee during either a period of ACDUTRA or 
INACDUTRA.  The veteran has alleged that his right knee 
injury occurred in August 1988, during a two-week "training 
period" rather than during the shorter unit training in July 
1988 that would appear to correspond to the injury documented 
in the report of Dr. S.  However, given that the record 
contains clear corroborating statements from military 
superiors of an injury occurring during a period of Army 
reserve training, pay stubs apparently showing training 
activity during July 1988, and the contemporaneous account by 
the veteran of a knee injury during July 1988 training 
contained in the report of Dr. S, the Board finds that the 
evidence concerning the presence of a right knee injury 
during INACDUTRA is at least in equipoise and therefore 
supports this aspect of the veteran's claim.  38 U.S.C.A. 
§ 5103(b); see also Gilbert, supra. 

The record also contains conflicting evidence concerning a 
nexus between a current right knee disability and the 
INACDUTRA injury in question.  As mentioned earlier, service 
medical records (aside from the August status report from Dr. 
S.) do not show any right knee problems.  Lower extremities 
were found to be normal on enlistment in the Naval Reserve in 
December 1989, and the veteran did not report any problems 
with a trick or locked knee at that time.  The veteran also 
indicated that there had been no change in his physical 
condition in April, May and November 1989.  Ten months after 
this, in October 1990, the veteran had his first right knee 
surgery, involving removal of an inflamed bursa that was most 
tender at the medial side of the patellar tendon, along with 
osteophytes and loose bodies.  Subsequently, he received 
additional surgeries, including partial right lateral 
meniscectomies in 1992 and 1994, and arthroscopic debridement 
of the knee in August 2000, leading up to the total knee 
replacement in November 2001.  While the span of time between 
July 1988 and October 1990 without medical evidence of knee 
trouble could weigh against a finding that the veteran's 
current problems date back to the July 1988 injury, given the 
relatively short time frame involved and the absence of any 
intercurrent injury, it appears equally probable that the he 
still had a residual problem from his July 1988 injury at the 
time of his October 1990 surgery that simply was not 
diagnosed in the interim military medical assessments.  Also, 
he submitted a July 1997 letter from Dr. W indicating that he 
had sustained injuries to his knee in service, one of which 
led to surgery, and that the injuries in service contributed 
to his current knee condition. 

While there were normal examinations in-between the right 
knee injury and the initial post-service diagnosis of a right 
knee disability, the Board finds that, given the initial 
right knee surgery was performed as early as October 1990, 
and the only medical opinion addressing potential nexus is in 
favor of the veteran, the competent evidence addressing 
whether there is a nexus between the July 1988 right knee 
injury and current right knee disability is at least in 
equipoise.  Consequently, the benefit of the doubt must once 
again go to the veteran.  Id.  

In sum, the relevant evidence of record is at least in 
equipoise and therefore supports a finding that the veteran 
sustained a right knee injury during INACDUTRA, and the 
competent evidence is also at least evenly divided on the 
question of whether a current right knee disability is linked 
to the trauma during INACDUTRA.  Under these circumstances, 
service connection for residuals of a right knee injury is 
warranted.  38 U.S.C.A. §§ 101(24), 5107; 38 C.F.R. §§ 3.6, 
3.102, 3.303 (2004).









ORDER

Service connection for residuals of a right knee injury is 
granted. 



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


